A review of the file shows that the defendant's claim for a jury trial came almost five years after the suit was brought. This makes the conclusion rather compelling that a great constitutional right is not really at stake. Rather the situation comes with the reasoning and the philosophy of Judge McEvoy's recent memorandum. It is true that the instant *Page 180 
motion comes belatedly but counsel's explanation of this is at least appealing. The court feels that the defendant's right to a jury trial was waived by him. For this reason, and on the reasoning indicated, the motion to strike from the jury docket is granted.